DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to medical devices utilizing wireless electronic communications.  Each independent claim identifies the uniquely distinct features: 
Regarding independent claims 1 and 22: “responsive to a connection request from a receiving device, establishing a wireless connection between a requested medical device of the one or more medical devices and a transmitting device, and wirelessly transmitting the acquired biological sensor data from the requested medical device to the transmitting device”.
Regarding independent claim 12: “transmitting, in real-time, a data stream including the biological sensor data from the transmitting device to a receiving device; initiating, via a computing device, an authenticated session for a user via an application executed at the receiving device to access the data stream; during the authenticated session, responsive to receiving an analysis request from the receiving device, performing, at the computing device, a patient condition analysis using an artificial intelligence based algorithm”.

Regarding independent claim 23: “wherein the one or more corresponding actions include processing the acquired biological sensor data using an artificial intelligence algorithm in response to an analysis request from the receiving device, including transmitting the acquired biological sensor data or a recording of the acquired biological sensor data to a computing device; analyzing, at the computing device, the transmitted biological sensor data or the recording utilizing the artificial intelligence algorithm; and providing a result of the analysis via one or more of the transmitting device and the receiving device”.

The prior art fail to teach or anticipate the above limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        2/25/22